Citation Nr: 0805140	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  

The issue of entitlement to service connection for PTSD (the 
veteran's reopened claim) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for PTSD was denied by the agency of 
original jurisdiction in an August 1995 rating decision on 
the basis that the evidence did not show that the veteran 
suffered from a service-related stressor.  

3.  The evidence received subsequent to the August 1995 RO's 
decision includes additional information on the stressor 
events that the veteran experienced including the names of 
individuals who also witnessed the claimed stressors.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The August 1995 RO's decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In 1995, the veteran submitted a claim for VA benefits; he 
specifically requested that service connection be granted for 
PTSD.  He asserted that while he was stationed in the 
Republic of Vietnam, he experienced many stressors that led 
to the development of PTSD.  To support his claim, the 
veteran provided general statements with respect to his 
claimed stressors.  Also proffered was a VA psychiatric 
examination that did report that the veteran was suffering 
from PTSD.  The information was reviewed by the RO and in 
August 1995, it denied the veteran's claim.  

When the RO denied the veteran's claim, the RO noted that the 
evidence available for review did not establish that a 
stressful experience sufficient to cause PTSD actually 
occurred.  The RO based this assessment on the generalized 
statements provided by the veteran.  The Board notes that the 
RO did not attempt to obtain confirmation of any of the 
claimed events via an inquiry to the Joint Service Records 
Retention Center (JSRRC).  The veteran was notified of this 
decision but he did not appeal said action.  Thus, the August 
1995 decision is deemed a final decision.  

The veteran has now come to the VA (and the Board) requesting 
that his claim be reopened.  To support his claim, he has 
submitted documents showing treatment for various psychiatric 
disorders.  Moreover, he has provided more detailed 
information with the stressors he experienced and the names 
of individuals who were with him when he witnessed those 
stressors.  One other item of note is a document from the 
Department of the Air Force that implies that the veteran 
participated in three campaigns, including the TET 69 
Counteroffensive.  

Although the veteran has provided these various documents and 
reports to the RO, the RO has concluded that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  The veteran has appealed the RO's action to the 
Board for resolution.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, an August 1995 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  The basis for the denial was that the claimed 
stressors had not been proven.  The veteran was notified of 
that decision but he did not perfect his appeal; hence, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, written documents submitted by the 
veteran, and a VA medical examination of the veteran.  In 
making its decision, the RO concluded that there was 
insufficient evidence to substantiate the veteran's claimed 
stressors.  Since then, the veteran has submitted written 
statements and he has proffered VA medical treatment records.  
As noted previously, also proffered has been a Department of 
the Air Force letter suggesting that the veteran participated 
in military campaigns while he was stationed in the Republic 
of Vietnam.  

This evidence is new.  It was not of record prior to August 
1995.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some of combat experience 
or alternatively that there are others who may have also 
viewed the stressors that the veteran has claimed occurred.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran has 
experienced stressors and whether those stressors led to the 
development of PTSD.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.  


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the veteran's claim prior 
to the issuance of a decision on the merits of the claim.  A 
review of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) [Department of the 
Air Force] in order to verify the veteran's alleged 
stressors.

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that he was a mail carrier while 
stationed in Vietnam.  He was assigned to transport mail from 
Ton Son Knut AFB to Phu Lam (APO 96243) three times a week 
for a period of five months.  He has claimed that on two 
different occasions the vehicle he was in was ambushed while 
traveling on "Plantation Road".  He has stated that one of 
the individuals who was with him during one of the ambushes 
was a "Sergeant [redacted]" [possibly a Green Beret].  

He has also said that while was visiting a [redacted] and 
a [redacted](o)(e), they were attacked and/or shot at.  He 
maintains that this occurred either at Dong Tam or Tam Am.  
Additional information concerning these incidents was 
provided on a VA Form 21-4138, Statement in Support of Claim, 
submitted in March 2005.  

Finally, the Department of the Air Force has indicated that 
while the veteran was stationed in Vietnam, he participated 
in three campaigns.  The campaigns participated therein are:

Vietnam Counteroffensive Phase VI
TET 69 Counteroffensive 
Vietnam Summer-Fall 1969

Additional information concerning these military campaigns 
does not appear in the claims folder.  In other words, there 
is no indication whether all of the Air Force units that were 
located in Vietnam "participated" in these campaigns or 
whether said participation was limited to certain units.  
Moreover, it is unclear whether participation in such a 
campaign meant that the veteran was subject to rocket, 
mortar, small arms, or any other time of hostile fire from 
the enemy.  

A review of the claims folder indicates that the RO has never 
requested any information from the Department of Defense that 
would confirm the claimed stressors nor has it asked the 
veteran to obtain statements from the individuals he has 
named.  Additionally, the RO has never determined whether the 
Court's pronouncements in Pentecost applied to the veteran's 
stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from a dysthymic disorder, paranoid schizophrenia, and 
dependence to various chemicals.  He has received treatment 
from VA facilities but there is no indication from the claims 
folder that the RO ever attempted to clarify the veteran's 
early diagnosis of the PTSD, or to obtain clarification as to 
which psychiatric disorder diagnosis was correct.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the veteran in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the veteran's assertions have merit.  Hence, 
the claim is remanded for the purpose of obtaining this 
information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2007); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while in the 
Republic of Vietnam in 1968 and 1969 
along with the duties he performed while 
in-country.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements, including the statements 
provided in June 1995, December 1999, and 
March 2005, so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident in which he was fired upon 
by the woman and was subsequently 
"rescued" by a French expatriate.  The 
veteran should provide as much 
information as he can with respect to 
this incident; i.e., his location at the 
time of the incident, the time of year 
that it occurred, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his mail duties and more specifically 
what occurred when he transported mail.  
Of particular interest is any information 
he may provide concerning any ambushes 
that may have occurred while conducting 
these duties, the names of any 
individuals who accompanied him on those 
duties, the time of year that any 
stressful event occurred, how the 
stressors have affected him, etcetera.

2.  The RO/AMC should ask that the 
veteran and his service representative 
contact the veteran's friend, [redacted] 
[redacted] [telephone number [redacted]] 
and ask that Mr. [redacted], who was 
reportedly stationed in the general 
vicinity of the veteran while the veteran 
was in Vietnam, provide a written 
statement concerning any stressors 
claimed by the veteran.  Specifically, 
the brother should be asked to confirm or 
corroborate any of the incidents claimed 
by the veteran that were stressful.  Any 
response received from the veteran's 
comrade-in-arms should be included in the 
claims folder for review.

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran and the December 2004 letter 
from the Department of the Air Force, to 
the National Personnel Records Center 
(NPRC), if appropriate, and the US Joint 
Service Records Retention Center (JSRRC).  
The RO/AMC should ask each of the units 
whether they can confirm the presence of 
the veteran, his duties, and any event he 
comments thereon.  If the NPRC and/or 
JSRRC is unable to provide specific 
detail concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

5.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the VA doctor 
in July 1995.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


